Title: From Thomas Jefferson to George Hadfield, 10 September 1822
From: Jefferson, Thomas
To: Hadfield, George


                        Sir
                        
                            Monticello
                            Sep. 10. 22.
                        
                    I had the pleasure, a few days ago, of recieving from your sister, mrs Cosway, a letter dated London July 18. covering that which I now enclose you. she was shortly  to leave London for Lodi her future residence. I shall write to her very soon at that place. should you have no better means of conveying a letter to her than under the cover of mine, I shall forward it with pleasure, and be glad to be enabled to inform her that you are in health & doing well. accept my friendly and respectful salutations.
                        Th: Jefferson
                    